408 F.2d 684
71 L.R.R.M. (BNA) 2048
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The DEUTSCH COMPANY, ELECTRONIC COMPONENTS DIVISION, Respondent.The DEUTSCH COMPANY, ELECTRONIC COMPONENTS DIVISION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 22753, 22811.
United States Court of Appeals Ninth Circuit.
April 7, 1969.

Melvin J. Welles, Washington, D.C.  (argued), Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty., Washington, D.C., Ralph E. Kennedy, Director, N.L.R.B., Los Angeles, Cal., for N.L.R.B.
Leon M. Cooper (argued), of Cooper, Tepper & Plant, Mark C. Madden, Los Angeles, Cal., for Deutsch Co.
Before CHAMBERS and KOELSCH, Circuit Judges, and VON DER HEYDT, District Judge.
PER CURIAM.


1
We find the alleged violations of the Labor-Management Act so trivial that we conclude the purposes of the Act would not be served by enforcement of the Board's proposed order.


2
Accordingly, enforcement is denied.